Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In claim 4, line 1, delete “An” and insert “The”.
	In claim 5, line 1, delete “An” and insert “The”.
	In claim 6, line 1, delete “An” and insert “The”.
	In claim 7, line 1, delete “An” and insert “The”.
	In claim 8, line 1, delete “An” and insert “The”.
	In claim 9, line 1, delete “An” and insert “The”.
	In claim 10, line 1, delete “An” and insert “The”.
	In claim 11, line 1, delete “An” and insert “The”.
	In claim 12, line 1, delete “An” and insert “The”.
	In claim 13, line 1, delete “An” and insert “The”.
	In claim 14, line 1, delete “An” and insert “The”.
	In claim 15, line 1, delete “An” and insert “The”.
	In claim 16, line 1, delete “An” and insert “The”.
	In claim 17, line 1, delete “An” and insert “The”.
	In claim 18, line 1, delete “An” and insert “The”.
	In claim 19, line 1, delete “An” and insert “The”.
	In claim 20, line 1, delete “An” and insert “The”.
	In claim 21, line 1, delete “An” and insert “The”.
	In claim 22, line 1, delete “An” and insert “The”.
	In claim 23, line 1, delete “An” and insert “The”.
	In claim 24, line 1, delete “An” and insert “The”.
	In claim 25, line 1, delete “An” and insert “The”.
	In claim 26, line 1, delete “An” and insert “The”.
	In claim 27, line 1, delete “An” and insert “The”.

Allowable Subject Matter
Claims 1 and 4-28 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, the closest prior art of record, Heil, US PGPub 2008/026736, teaches the limitations of prior claim 1 as described in the Office Action dated 10/13/2021, but fails to teach the amended limitations of claim 1, specifically “the revocable bounded pointer is arranged to store the first token value” and “in response to the request to generate a memory address using the revocable bounded pointer, the use authentication check is arranged to employ the range information to determine the header location, and to invalidate the revocable bounded pointer in the absence of a match between the first token value stored in the revocable bounded pointer and the stored value in the first token field of the header.”  Independent claim 28 is allowable for similar reasons.  Claims 4-27 depend from claim 1 and are allowable based on their dependence on the allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136